DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Claims 1 and 9-14 remain pending wherein claims 9-14 remain withdrawn pursuant to the election made by Applicant on June 4, 2021. Applicant amended claim 1. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 directed to an invention that was non-elected without traverse. Accordingly, claims 9-14 are hereby cancelled, as indicated in the examiner’s amendment set forth below.
Priority
As previously indicated, the disclosure of 16/882,156 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application. Consequently, the instant application will not be afforded benefit to application 16/882,156.	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Douglas on January 28, 2022.
The application has been amended as follows: 
Amend lines 18-28 of claim 1 as follows:
[h]i. placing said second test tube in said analyzer and exposing said suspected biological sample to said test frequency; 
[i]j. measuring said test frequency that has passed through said suspected biological sample, and calculating a suspected biological sample absorption rate and suspected biological sample phase difference therefrom; 
[i]k. generating a second spectral profile of said suspected biological sample at said test frequency, said second spectral profile comprising said suspected biological Page 2 of 6sample absorption rate and said suspected biological sample phase difference; and 
[j]l. comparing said first spectral profile to said second spectral profile, and if there is a difference, confirming a positive detection for said SARS-CoV-2 virus.

Claims 9-14 (Canceled)

Reasons for Allowance
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Al Ahmad (US 2015/0104783 A1) discloses a method of analyzing a suspected biological sample to determine the presence of a virus, the method comprising of:
b) collecting said suspected biological sample (see [0071]); 
d) placing said suspected biological sample in a second container (resonator) (see [0072]); 
i) exposing said suspected biological sample in said second container to radio wave frequency (RF) (see [0072]); 
j) and k) measuring the energy absorption of said radio wave frequency of said suspected biological sample (i.e. phase shift in RF after interacting with the sample) in said second container so as to generate a spectral profile (see [0072]-[0073]); and
l) comparing said energy absorption of said suspected biological sample in said second container to a database to determine the identity, and thus the presence, of the virus (see [0073] and [0076]). 
While Al Ahmad does not explicitly disclose the use of a reference sample, Al Ahmad discloses that the detection of a virus in the suspected biological sample is based on a change in energy absorption 
a) collecting a reference biological sample that does not have the virus (i.e. a sample identical to the suspected sample except for the presence of viruses); 
c) placing said reference biological sample in a first container (resonator); 
e) and f) exposing said reference biological sample in said first container to radio waves having a radio wave frequency; 
g) and h) measuring the energy absorption of said radio wave frequency of said reference biological sample in said first container so as to generate a spectral profile; and
j) calculating a difference between said energy absorption of said reference biological sample and said energy absorption of said suspected biological sample. 
However, the method disclosed by Al Ahmad patentably differs from the claimed invention in that container used in the method disclosed by Al Ahmad is not a test tube, as recited in claim 1. Rather, the container used in the Al Ahmad method is a lab-on-chip resonator comprising functionalized nanotubes (see Fig. 2). Based on the disclosure of Al Ahmad, there is no motivation to substitute the resonator for a test tube so as to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796